DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
2.	Claims 1 and 4-13 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-36, directed to the product and process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 14-36 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/22/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
3.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 05/25/22, have all been considered and made of record (note the attached copy of form PTO-1449). However, none of the references, cited in the Information Disclosure Statement, teaches or suggests an assembly comprising a cable input device and a method of attaching a portion of a cable input device to a terminal for forming an assembly of the claimed invention.

	Response to Amendment 
4.	Applicants’ amendment filed on 06/03/22 has been fully considered and entered. 

Reasons for Allowance
5.	Claims 1 and 4-36 are allowed.
6.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose a cable input device for being received into an input port, the cable input device comprising a jacket comprising a longitudinal passageway, wherein a portion of the at least one optical fiber is disposed in the longitudinal passageway of the jacket; and a housing comprising an outer surface having a locking feature integrally formed in the outer surface, a rear opening, a front opening and a passageway from the rear opening to the front opening, wherein a portion of the at least one optical fiber passes through the passageway and extends beyond the front opening of the housing, the housing further comprises a keying portion comprising a female key, in combination with other recited limitations in the claim.  
Claims 4-13 depend from claim 1. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 14. Specifically, the prior art fails to disclose an assembly comprising a cable input device comprising a jacket comprising a longitudinal passageway, wherein a portion of the at least one optical fiber is disposed in the longitudinal passageway of the jacket; and a housing comprising an outer surface having a locking feature integrally formed in the outer surface, a rear opening, a front opening and a passageway from the rear opening to the front opening, wherein a portion of the at least one optical fiber passes through the passageway and extends beyond the front opening of the housing, and the housing further comprises a keying portion comprising a female key; and a terminal comprising 4 of 16Application No.: 17/032,909 a shell comprising a cavity; at least one input connection port comprising a port opening extending from an outer surface of the terminal into the cavity and defining a port passageway along a longitudinal axis; and a securing member associated with the port passageway, and wherein the securing member comprises a bore that receives a portion of the housing of the cable input device, and wherein the at least one optical fiber of the cable input device extends into the cavity of the terminal, in combination with other recited limitations in the claim.  
Claims 15-31, 35 and 36 depend from claim 14. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 32. Specifically, the prior art fails to disclose a method of attaching a portion of a cable input device to a terminal for forming an assembly, comprising the cable input device comprising7 of 16Application No.: 17/032,909 a jacket comprising a longitudinal passageway, wherein a portion of the at least one optical fiber is disposed in the longitudinal passageway of the jacket; and a housing comprising an outer surface having a locking feature integrally formed in the outer surface, a rear opening, a front opening and a passageway from the rear opening to the front opening, wherein a portion of the at least one optical fiber passes through the passageway and extends beyond the front opening of the housing, the housing further comprises a keying portion comprising a female key; and the terminal comprising: a shell comprising a cavity; at least one input connection port comprising a port opening extending from an outer surface of the terminal into a cavity of the terminal and defining a port passageway along a longitudinal axis; and a securing member associated with the port passageway, and wherein the one securing member comprises a bore; inserting a portion of the housing of the cable input device into the port opening so that housing enters the bore of the securing member, and the locking feature of the housing cooperates with the securing member to hold the 8 of 16Application No.: 17/032,909 housing within the at least one input connection port with a portion of the at least one optical fiber of the cable input device disposed within the cavity of the terminal, in combination with other recited limitations in the claim.  
Claims 33-34 depend from claim 32. 
The prior art is simply silent to such structural and method limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior art. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.
Claims 1 and 4-36 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER DOAN/Primary Examiner, Art Unit 2883